HIGH ENTROPY COMPOSITE OXIDE, MANUFACTURING METHOD THEREOF, AND ANODE MATERIALS COMPRISING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses p, q, x, y, and z are not the same value. However, as presently claimed, they can all be equal to 0.2.
Claim 2 discloses the spinel crystal has an AB2O4 structure and the [M1] is Co or Ti. There is no “[M1]” present in the structural formula.
Claim 13 recites the limitation "the molar ratio". There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the temperature". There is insufficient antecedent basis for this limitation in the claim.
Claims 3-12 and 15-18 are rejected under 35 USC 112(b) for their dependence on claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al. (CN 108821351 A).
Regarding claims 1 and 17, Lin et al. teach a high entropy composite oxide having a spinel crystal for the anode material of a lithium ion secondary battery (Abstract and paragraphs 0001-0005). However, they do not teach the high entropy composite oxide being represented exactly by formula (I): 
([M1]pMnqFexCryNiz)3O4 (1) wherein the [M1] is Co or Ti 
0.2≤p≤0.35, 0.2≤q≤0.4, 0.07≤x≤0.2, 0.1≤y≤0.2, 0.15≤z≤0.25, and: p+q+x+y+z=1, and the p, q, x, y and z are not the same value.
Example 1 discloses synthesis of (CoCrFeMnNi)3O4 high entropy oxide powder. The concentration of the Co,Cr,Fe,Mn,Ni-salt precursor powders are around but not precisely 0.05 mol. As such, the molar equivalents of each of the elements in (CoCrFeMnNi)3O4 will not be equal and approximately equal to 0.2. Further, figure 1 discloses an XRD spectrum taken of the material synthesized in Example 1. The peaks identified in figure 1 are identical to those show in the XRD spectrum taken in the present application (Fig. 3) with the exception of outer peaks (622), (444), and (642) which are presumed to still be present but unidentifiable due to low signal to noise ratio.
Regarding claim 2, Lin et al. teach the high entropy composite oxide of claim 1. However, they do not teach wherein the spinel crystal has an AB2O4 structure wherein the A contains [M1]2+, Fe2+, Mn2+ and Ni2+, the B contains [M1]3+, Fe3+, Mn3+, Ni3+ and Cr3+, and the [M1] is Co or Ti.
Example 1 discloses synthesis of (CoCrFeMnNi)3O4 high entropy oxide powder. The concentration of the Co,Cr,Fe,Mn,Ni-salt precursor powders are around but not precisely 0.05 mol. As such, the molar equivalents of each of the elements in (CoCrFeMnNi)3O4 will not be equal and approximately equal to 0.2. Further, figure 1 discloses an XRD spectrum taken of the material synthesized in Example 1. The peaks identified in figure 1 are identical to those show in the XRD spectrum taken in the present application (Fig. 3) with the exception of outer peaks (622), (444), and (642) which are presumed to still be present but unidentifiable due to low signal to noise ratio.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, Lin et al. teach the high entropy composite oxide of claim 1. However, they do not teach wherein the spinel crystal is a crystal of single-phase cubic spinel with Fd-3m space group.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 4, Lin et al. teach the high entropy composite oxide of claim 1, which are particles with a number average particle size of 100-300 nanometers (Examples 1-3 disclose 40-130 nm.)
Regarding claim 5, Lin et al. teach the high entropy composite oxide of claim 4, wherein the particles have a size distribution of 170±50 nm (Paragraph 0022 discloses 40-130nm which lies with the ±50 nm range.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 108821351 A) as applied to claim 1 above, and further in view of Feng et al. (CN 111333124 A).
Regarding claims 6, 10, and 12, Lin et al. teach a method for preparing the high entropy composite oxide of claim 1, comprising: wherein the reaction solution comprises a precursor salt (Example 1), an oxidizer (Example 1 discloses ammonia.), and a surfactant dissolved therein (Example 1 discloses citric acid), and the precursor salt comprises a [M1]2+-containing metal salt, a Mn2+-containing metal salt, a Ni2+-containing metal salt, a Fe3+-containing metal salt, and a Cr3+- containing metal salt, and the [M1] is a metal ion of Co or Ti (Example 1 discloses Ni, Mn, Cr, Fe, and Co nitrates together.) and separating the reaction solution to obtain a high entropy composite oxide (Example 1).
However, Lin et al. do not teach subjecting the reaction solution to a hydrothermal reaction.
Feng et al. teach making a spinel type mesoporous high-entropy oxide (NiCoCrFeMn)3O4 nanospheres (Abstract) by a hydrothermal reaction after mixing Ni, Mn, Cr, Fe, and Co salts together with a solvent (Paragraph 0049 discloses ethanol and water.), a surfactant (Paragraph 0049 discloses Pluronic F147.), and an oxidizer (Paragraph 0049 discloses ammonia.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin with Feng in order to increase surface area.
Regarding claims 7 and 8, Lin and Feng et al. teach the method of claim 6. Further, Lin et al. teach wherein the reaction solution is prepared by dissolving the surfactant and the precursor salt in a solvent, and then introducing the oxidizer into the solvent, wherein the solvent is at least one selected from the group consisting of deionized water, isopropanol, ethanol and dimethylformamide (Example 1 discloses mixing citric acid and metal salt in water, then adjusting the pH with ammonia.)
Regarding claim 9, Lin and Feng et al. teach the method of claim 6. Further, Feng et al. teach wherein a molar ratio of the oxidizer to the precursor salt is 1:1 to 7:1. (Paragraph 0049 discloses 35 mL of 25% ammonia solution which is 0.5 mM. Paragraph 0050 discloses the molar concentration of metal salt is 0.069 mM. As such, the ratio is 7.4:1. MPEP 2144.05 I: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin with Feng in order to increase surface area.
Regarding claim 11, Lin and Feng et al. teach the method of claim 6. Further, Lin et al. teach wherein the metal salt is any one selected from of the group consisting of metal nitrates, metal halides, metal acetates, and metal sulfates (Example 1). However, they do not teach wherein the molarity of the precursor salt in the reaction solution is 0.0125 M to 0.25 M.
MPEP 2144 II Routine Optimization
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Lin and Feng et al. teach the method of claim 6. However, they do not specifically teach wherein the molar ratio of the surfactant to the precursor salt is 1:1.6 to 1:10.
Lin et al. teach wherein the molar ratio of the “fuel” (which is citric acid as disclosed in paragraph 0015) to the nitrate metal ion is 1-3:1.(Paragraph 0012).
MPEP 2144 II Routine Optimization
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Lin and Feng et al. teach the method of claim 6. Feng et al. teach wherein the temperature of the hydrothermal reaction is 120°C to 200°C, and the reaction time of the hydrothermal reaction is 4 hours to 24 hours. (Paragraphs 0013 and 0050 disclose the hydrothermal reaction takes place for 12 hours at 100 °C. MPEP 2144.05 I: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin with Feng in order to increase surface area.
Regarding claims 15 and 16, Lin and Feng et al. teach the method of claim 14. Feng et al. teach further comprising subjecting the high-entropy composite oxide to a heat treatment after the high-entropy composite oxide is separated and obtained; wherein the heat treatment is to treat the high-entropy composite oxide at 400°C to 1,000°C for 2 hours to 10 hours (Paragraph 0014 discloses calcining at 600 °C for 1-3 hours.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin with Feng in order to increase surface area.
Regarding claim 18, Lin et al. teach the anode material of claim 17. However, they do not teach wherein the weight percentage of the high entropy composite oxide in the anode material is 70% to 80% by weight.
MPEP 2144 II Routine Optimization
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729